Title: To Thomas Jefferson from Samuel Smith, 14 November 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Baltimore 14. Novr. 1801
I Congratulate you on the success & good Fortune of the Squadron under Commodore Dale—Lieut Sterett’s success will Convince the Tripolitan & other Barbary Powers of the Truth of Mr. Cathcarts remark—(that they would not find the Americans like the Neopolitan Castratti) & I hope will tend to keep the other Powers in Peace with us—War having now Actually Commenced, It becomes a Duty to have a Force Constantly near Tripoli. this will be facilitated by having Malta open to us—they may be induced to go to Sea in the Winter Season & some of our Ships may be taken. this would Cause Censure especially as Six Ships are directed to be Constantly employed—and altho: I was formerly of opinion that the Second Squadron ought to remain untill the Middle of February—I now am unwilling to risque the Reputation the Administration has gained & I am (on Reflection) of Opinion that the Second Squadron ought to depart without Delay I consider the Boston as One & would recommend the Constitution & Chesapeake to Man & Join her—And (if Congress will permit) The Constellation, or Adams may proceed in March—There will then be four untill August when the times of the Bostons Crew will have expired & she must return home—This perhaps will be the more necessary as Tunis demands what I presume will not be granted—Tunis you will remember has near 90 Boats Brigs Schooners Ships &c. and four Ports—and perhaps may make Common Cause with Tripoli—Her Demand of Cannon &c. not being Complied with, will perhaps be Considered by her as Cause of War—Our Commerce will now be pursued under the Idea of Security & may fall a Sacrifice to Tunis whose Cruizers (agreeably to Eaton) go to Sea at all Seasons of the Year, & if our Vessells are long absent may sieze this Moment most proper for Depredations—The Government knowing the Danger & not providing against, will be Subjected to Just Censure, for this War is a War of Slavery to our People that may be taken—
The appointment of William Paterson of N. York has distressed our Friends greatly—His Father was a Brittish Capt. made Collector of Philada. under the King—he went to England, an inveterate Tory where this young Man was educated—on the Fathers Death the family returned. they have been Tories & are Invariably violently Anglo Federalists—The young Man your decided Enemy (for I am personally well Acquainted with him) and No Englishman ever had more decided prejudices against the French—His conversation respecting the Brittish, perfectly English—His family & that of Mr. Dallas are Intimate—I have been told that Mr. D. declined Interfering in his Behalf—He is related to the Chanceller—I was in favor of Mr. Lee—I am told both he & Mr. Irwin are the Sons of Refugees—I pray you to excuse my taking the liberty of offering my Opinions, & that you will believe that I am with sincerity—
your freind & Servt.
S. Smith
